        Case 3:17-cv-04738-WHO Document 414 Filed 07/29/20 Page 1 of 18



 1   John R. Keville (Pro Hac Vice)
     jkeville@winston.com
 2   Dustin Edwards (Pro Hac Vice)
     dedwards@winston.com
 3   William M. Logan (Pro Hac Vice)
     wlogan@winston.com
 4   WINSTON & STRAWN LLP
     800 Capitol Street, Suite 2400
 5   Houston, TX 77002-2925
     Telephone: (713) 651-2600
 6   Facsimile: (713) 651-2700

 7   David P. Enzminger (SBN 137065)
     denzminger@winston.com
 8   Matthew R. McCullough (SBN 301330)
     mrmccullough@winston.com
 9   WINSTON & STRAWN LLP
     275 Middlefield Road, Suite 205
10   Menlo Park, CA 94025-1203
     Telephone:    (650) 858-6500
11   Facsimile:    (650) 858-6550
12   Attorneys for Plaintiff
     CONTOUR IP HOLDING, LLC
13

14
                                 UNITED STATES DISTRICT COURT
15                              NORTHERN DISTRICT OF CALIFORNIA
16                                  SAN FRANCISCO DIVISION

17
     Contour IP Holding, LLC                 Case No. 17-cv-04738-WHO
18
                   Plaintiff,                PLAINTIFF CONTOUR IP HOLDING, LLC’S
19                                           REPLY IN SUPPORT OF ITS MOTION FOR
            v.                               PARTIAL SUMMARY JUDGMENT OF
20                                           INFRINGEMENT AND WILLFUL
     GoPro, Inc.                             INFRINGEMENT
21
                   Defendant.                REDACTED VERSION OF DOCUMENT(S)
22                                           SOUGHT TO BE SEALED

23                                           DATE: August 12, 2020
                                             TIME: 2:00 p.m.
24                                           LOCATION: Courtroom 2, 17th Floor

25                                           JUDGE WILLIAM H. ORRICK

26
27

28

     CONTOUR’S REPLY ISO MOT. FOR SUMM. JUDGMENT OF INFRINGEMENT AND WILLFUL INFRINGEMENT
                                   CASE NO. 17-CV-04738-WHO
            Case 3:17-cv-04738-WHO Document 414 Filed 07/29/20 Page 2 of 18



 1                                                      TABLE OF CONTENTS

 2                                                                                                                                           Page

 3   I.       INTRODUCTION ..................................................................................................................... 1

 4   II.      ARGUMENT ............................................................................................................................ 1

 5            A.        GoPro’s non-infringement position depends on improper claim constructions that are

 6                      wrong as a matter of law and should be struck. ............................................................ 1

 7                      1.         GoPro’s “from the video image data” argument relies on a new improper

 8                                 claim construction and is not supported by its own expert. .............................. 1

 9                      2.         GoPro’s “in parallel” argument likewise relies on an improper claim

10                                 construction and fails as a matter of law. .......................................................... 5

11                      3.         GoPro continues to advance claim constructions that are wrong as a matter of

12                                 law and should be struck. .................................................................................. 8

13                      4.         GoPro’s discussion of the Karma Passenger smartphone app is irrelevant. ... 12

14            B.        GoPro willfully infringes and the Court should grant summary judgment. ............... 13

15   III.     CONCLUSION ....................................................................................................................... 15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                           i
     CONTOUR’S REPLY ISO MOT. FOR SUMM. JUDGMENT OF INFRINGEMENT AND WILLFUL INFRINGEMENT
                                   CASE NO. 17-CV-04738-WHO
          Case 3:17-cv-04738-WHO Document 414 Filed 07/29/20 Page 3 of 18



 1                                                    TABLE OF AUTHORITIES
 2                                                                                                                                       Page(s)
 3   Cases
 4
     Apple Inc. v. Samsung Electronics Co., Ltd.,
 5      258 F. Supp. 3d 1013 (N.D. Cal. 2017) .........................................................................................14

 6   Apple, Inc. v. Samsung Elecs. Co.,
        12-cv-00630-LHK, 2014 WL 660857 (N.D. Cal. Feb. 20, 2014) .............................................9, 12
 7
     Baxter Healthcare Corp. v. Spectramed, Inc.,
 8      49 F.3d 1575 (Fed. Cir. 1995)......................................................................................................7, 8
 9   Click-To-Call Techs., LP v. Ingenio, Inc., YellowPages.com, LLC,
10       899 F.3d 1321 (Fed. Cir. 2018), vacated and remanded on other grounds, 810 F.
         App’x 881 (Fed. Cir. 2020)............................................................................................................13
11
     Dynetix Design Solutions, Inc. v. Synposys, Inc.,
12      No. C11-5973 PSG, 2013 WL 4537838 (N.D. Cal. Aug. 22, 2013) .........................................9, 10
13   Every Penny Counts, Inc. v. Am. Express Co.,
        563 F.3d 1378 (Fed. Cir. 2009)........................................................................................................9
14

15   Finjan, Inc. v. Cisco Sys. Inc.,
        No. 17-CV-00072-BLF, 2017 WL 2462423 (N.D. Cal. June 7, 2017) .........................................14
16
     Fujifilm Corporation v. Motorola Mobility LLC,
17      No. 12-CV-03587-WHO, 2015 WL 1265009 (N.D. Cal. Mar. 19, 2015) .....................................12

18   Halo Elecs., Inc. v. Pulse Elecs., Inc.,
        136 S. Ct. 1923 (2016) ...................................................................................................................14
19
     Merck & Co., Inc. v. Teva Pharm. USA, Inc.,
20
        395 F.3d 1364 (Fed. Cir. 2005)........................................................................................................4
21
     Phillips v. AWH Corp.,
22      415 F.3d 1303 (Fed. Cir. 2005)........................................................................................................9

23   Read Corp. v. Portec, Inc.,
        970 F.2d 816 (Fed. Cir. 1992)........................................................................................................13
24
     Tate Access Floors, Inc. v. Interface Architectural Resources, Inc.,
25      279 F.3d 1357 (Fed. Cir. 2002)........................................................................................................7
26
27

28
                                                                           ii
     CONTOUR’S REPLY ISO MOT. FOR SUMM. JUDGMENT OF INFRINGEMENT AND WILLFUL INFRINGEMENT
                                   CASE NO. 17-CV-04738-WHO
           Case 3:17-cv-04738-WHO Document 414 Filed 07/29/20 Page 4 of 18



 1   I.      INTRODUCTION

 2           GoPro’s Opposition fails to identify any factual dispute that would preclude summary judgment

 3   on infringement. Instead, GoPro reiterates its expert’s improper claim constructions, arguing non-

 4   infringement based on elements not recited in the claim (e.g., the contention that the video data must be

 5   unprocessed). The undisputed evidence, including admissions from GoPro and its vendors, shows that all

 6   elements of claim 11 of the ’954 patent, as construed by the Court, are present in GoPro’s products.

 7   Separately, the evidence also shows that GoPro knew of the patents prior to the suit and copied Contour’s

 8   products, confirming willful infringement. The Court should therefore grant summary judgment that

 9   GoPro has directly and willfully infringed claim 11 of the ’954 patent.

10   II.     ARGUMENT

11           A.     GoPro’s non-infringement position depends on improper claim constructions

12                  that are wrong as a matter of law and should be struck.

13           GoPro admits that its non-infringement position for the accused cameras is limited to two

14   arguments. Opp. at 5-7. GoPro attempts to characterize its position as two distinct arguments, but

15   both arguments are based on the “generate” term of claim 11. See Opp. at 5–7 (identifying arguments

16   based on language “from the video image data” and “in parallel,” both of which phrases are part of

17   the Court’s construction of the “generate” term).1 Both of these non-infringement arguments are based

18   on GoPro and its expert’s misinterpretation of the “generate” term that is wrong as a matter of law.

19                  1.      GoPro’s “from the video image data” argument relies on a new improper

20                          claim construction and is not supported by its own expert.
21           Rather than addressing its expert’s specific statements and testimony about the meaning of

22   “from the video image data,” GoPro begins by concocting a new claim construction and expert opinion

23   that is nowhere in Dr. Almeroth’s report. Specifically, GoPro alleges that Dr. Almeroth “opined . . .

24   that the requirement . . . ‘from the video image data’ is not met because

25

26
             1
27             GoPro also references the Karma Passenger smartphone app (Opp. at 4–5) in connection with
     certain claim limitations. But this contention is never referenced in GoPro’s argument and in any
28   event is irrelevant for the reasons discussed below in Section II.A.4.
                                                        1
     CONTOUR’S REPLY ISO MOT. FOR SUMM. JUDGMENT OF INFRINGEMENT AND WILLFUL INFRINGEMENT
                                           CASE NO. 17-CV-04738-WHO
         Case 3:17-cv-04738-WHO Document 414 Filed 07/29/20 Page 5 of 18



 1                  ’” Opp. at 10 (citing Dkt. No. 398-3, ¶¶ 96, 193, 237). This argument suffers from two

 2   fatal flaws.

 3           First, this argument is based on a claim construction that GoPro never proposed and the Court

 4   has not adopted, i.e., that “from the video image data” means that the data cannot be “materially

 5   altered.” GoPro identifies no basis for this new construction. Nor would it be helpful if it had, because

 6   the Court would then have to construe or provide some bounds on what it means to “alter” the data

 7   and what types and amounts of alterations are “material.”

 8           Second, however, the Court does not need to go there because GoPro’s expert does not actually

 9   offer this opinion. The three paragraphs cited by GoPro are all reproduced in their entirety below. Dr.

10   Almeroth never uses the phrase “materially altered,” nor does he reference the understanding of a

11   person of ordinary skill in the art anywhere in these paragraphs:

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
     CONTOUR’S REPLY ISO MOT. FOR SUMM. JUDGMENT OF INFRINGEMENT AND WILLFUL INFRINGEMENT
                                   CASE NO. 17-CV-04738-WHO
         Case 3:17-cv-04738-WHO Document 414 Filed 07/29/20 Page 6 of 18



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16   Dkt. No. 398-3, ¶¶ 96, 193, 237.

17          Even if Dr. Almeroth had offered the opinion GoPro put forward (i.e., that “from the video

18   image data” means the data cannot be “materially altered”), that would be an improper claim

19   construction that the Court should reject as a matter of law. The phrase “materially altered” is not

20   used anywhere in the ’954 patent. See Dkt. No. 374-3. The ’954 patent does not describe any

21   limitations on whether or how the image sensor data is processed before encoding the two video

22   streams. See id. Assume, for example, the image sensor data goes through a filter to eliminate, or

23   correct, bad pixels, before the two streams are created; nothing in the claims precludes this perfectly

24   reasonable pre-processing, nor does patent law preclude added steps. Yet Dr. Almeroth’s proposal

25   eliminates this and all other pre-processing. GoPro never asked for, and identifies no basis for, this

26   proposed construction. Opp. at 10. This alternative proposed construction would also read out the

27   limitation that the processor receives the data “directly or indirectly from the image sensor.” This new

28   argument thus fails to raise any factual dispute precluding summary judgment.
                                                        3
     CONTOUR’S REPLY ISO MOT. FOR SUMM. JUDGMENT OF INFRINGEMENT AND WILLFUL INFRINGEMENT
                                   CASE NO. 17-CV-04738-WHO
         Case 3:17-cv-04738-WHO Document 414 Filed 07/29/20 Page 7 of 18



 1          As to Dr. Almeroth’s actual opinions, he merely describes that the image data undergoes

 2   certain processing that changes the format and appearance of the data. See id. As GoPro correctly

 3   notes, this fact is not disputed. Dr. Hu admits that the data undergoes pre-processing

 4                               E.g., Dkt. No. 398-7 at 143:6–144:16 (

 5                                                            ). As explained in Contour’s motion, the mere

 6   fact that the image sensor data is processed is not inconsistent with any claim limitation. Dr.

 7   Almeroth’s argument to the contrary is based on his contention that the video image data from the

 8   sensor cannot be modified at all. See Dkt. No. 376-6, ¶¶ 237–38; Dkt. No. 376-8 at 135:12–16 (Dr.

 9   Almeroth stating the Court’s construction “                         ”), 302:2–9. GoPro does not dispute

10   that this contention is the basis of Dr. Almeroth’s opinion. See, e.g., Opp. at 11 (identifying “Dr.

11   Almeroth’s position” as “it must be the same data from the image sensor”).2 But this improperly reads

12   out the limitation that the camera processor receives data “directly or indirectly from the image sensor.”

13          GoPro responds by arguing that the limitation “says nothing about what the camera processor does

14   with that data upon receipt.” Opp. at 11. This argument, though, misses the point. GoPro offers no

15   explanation why

16                                                                         would not qualify as at least indirect

17   receipt of the image sensor data. Dr. Almeroth never disputes that this would qualify as “indirect” receipt

18   of the image sensor data. Nor does GoPro offer any explanation of how its expert’s construction of the

19   claims would not read out “indirectly” from claim 11. Thus, GoPro’s construction is contrary to law as it

20   renders the term “indirectly” meaningless. Merck & Co., Inc. v. Teva Pharm. USA, Inc., 395 F.3d 1364,
21   1372 (Fed. Cir. 2005) (rejecting construction that would render a term superfluous).

22          GoPro next accuses Contour of “attempting to establish a new claim construction that reads out

23   the phrase ‘from the video image data.’” Opp. at 11–12. In support of this argument, GoPro misleadingly

24
            2
              In a footnote, GoPro disputes the relevance of certain of Dr. Almeroth’s opinions and
25   testimony that included the language “correspond to,” language recited in other asserted claims. Opp.
26   at 11–12 n.9. GoPro does not actually dispute that Dr. Almeroth applies the same interpretation across
     both patents regardless of whether a particular claim recites the phrase “correspond to,” and thus the
27   Court can properly rely on these citations. Nevertheless, because GoPro agrees that the basis of Dr.
     Almeroth’s opinion is that the image data cannot be modified at all, there is no factual dispute and
28   summary judgment is warranted.
                                                        4
     CONTOUR’S REPLY ISO MOT. FOR SUMM. JUDGMENT OF INFRINGEMENT AND WILLFUL INFRINGEMENT
                                        CASE NO. 17-CV-04738-WHO
          Case 3:17-cv-04738-WHO Document 414 Filed 07/29/20 Page 8 of 18



 1   cites to Dr. Hu’s description of how the GoPro products operate to suggest that Dr. Hu construes the claim

 2   to insert “derived from” the video image data. But Dr. Hu never identified this language as a proposed

 3   construction of the claim language. She clearly and unequivocally states that the accused products meet

 4   the claim “as this term has been construed by the Court.” Dkt. No. 376-13, ¶ 382; see also ¶¶ 397 (in Hero

 5   6,                                                                                            ), 418 (same

 6   for certain other accused Hero 4, 5, and Fusion models), 440 (same for remaining accused products).

 7   GoPro’s argument confirms that it is the one seeking to modify the claim language by reading out

 8   “indirectly.” In other words, GoPro is seeking to insert an additional claim limitation that would require

 9   the processor to “generate from the video image data in the exact same format received from the image

10   sensor” or “generate from the video image data which cannot have undergone any image processing.”

11   But the claim does not include any such limitation, and it would directly contradict the term “indirectly,”

12   thus the Court should reject GoPro’s attempt to re-construe the claims to support non-infringement.

13          Under the Court’s actual construction (i.e., “record in parallel from the video image data…”), the

14   accused products infringe and the Court should grant summary judgment.

15                  2.      GoPro’s “in parallel” argument likewise relies on an improper claim

16                          construction and fails as a matter of law.

17          GoPro next focuses on the language “record in parallel” from the Court’s construction of claim

18   11. This argument is substantially, if not entirely, identical to GoPro’s first argument. GoPro attempts

19   to explain the difference in a confusing footnote where it characterizes the “in parallel” argument as

20   “                                           .” Opp. at 12 n.11. But the “from the video image data”
21   argument was about the “source” of the two streams, i.e., whether that data had to be “from”

22   unprocessed data. Thus, despite GoPro’s attempt to present this as a separate and distinct argument,

23   it is merely another recitation of Dr. Almeroth’s position that the data must be generated directly from

24   unprocessed image sensor data, an improper interpretation of the Court’s construction. GoPro’s

25   Opposition confirms this by identifying the                                                   as the basis

26   for its argument. Opp. at 12–13 (                                                                     ).3
27
            3
              To be clear, GoPro never alleges that the accused “first image data stream” is generated from
28   the accused “second image data stream” (nor could it, given how its products operate). For example,
                                                        5
     CONTOUR’S REPLY ISO MOT. FOR SUMM. JUDGMENT OF INFRINGEMENT AND WILLFUL INFRINGEMENT
                                        CASE NO. 17-CV-04738-WHO
         Case 3:17-cv-04738-WHO Document 414 Filed 07/29/20 Page 9 of 18



 1           Critically, however, GoPro never disputed in discovery that after the pre-processing, the two

 2   video streams are generated in parallel. GoPro’s vendor, Ambarella

 3

 4

 5

 6

 7

 8   Dkt. No. 376-16, Chien Dep. Tr. at 145:2–17 (emphasis added). Dr. Almeroth admitted

 9                                                                                                      Dkt. No.

10   376-8 at 294:17–297:3. The reason for this is obvious: without Dr. Almeroth’s “add a ‘no pre-processing’

11   limitation” argument, infringement is undisputable. Thus, there is no factual dispute that the generation of

12   video (after pre-processing) is “in parallel.”

13           In its Opposition, GoPro alleges that “Dr. Almeroth contends that

14                                                                                    ” Opp. at 14 (citing Dkt.

15   No. 398-3, ¶¶ 112, 226, 230, 263). GoPro is trying to manufacture a fact dispute where none exists. Dr.

16   Almeroth admitted at his deposition that he did not actually offer an opinion about whether recording after

17   pre-processing                             is done in parallel.

18           Paragraphs 112 and 263 do not even mention the word “parallel.” Dkt. No. 398-3, ¶¶ 112, 263.

19   Paragraph 263 is also limited solely to pre-processing. Id., ¶ 263. Paragraph 226 similarly only discusses

20   the pre-processing and actually supports Contour’s Motion because Dr. Almeroth draws a distinction
21   between (pre-)processing and generation of video by saying: “

22

23                        ” Id., ¶ 226 (emphasis added). In paragraph 226, he further opines that

24
     GoPro states that the
25                 Opp. at 12. This carefully crafted language references an unclaimed
26                but does not allege that this stream is the accused “second image data stream.” It is not.
     GoPro’s discussion of
27
                                         Dkt. No. 398-3, ¶¶ 107–12 (Dr. Almeroth discussing
28                                                 ).
                                                6
     CONTOUR’S REPLY ISO MOT. FOR SUMM. JUDGMENT OF INFRINGEMENT AND WILLFUL INFRINGEMENT
                                   CASE NO. 17-CV-04738-WHO
        Case 3:17-cv-04738-WHO Document 414 Filed 07/29/20 Page 10 of 18



 1

 2                                                              Id. (emphasis added). This confirms his opinion

 3   is limited to pre-processing. It further confirms that Dr. Almeroth is re-construing the Court’s construction

 4   of “record in parallel” to further require

 5                                . These additional limitations are neither in the claim nor the Court’s claim

 6   construction order, and thus Dr. Almeroth’s argument is based on a construction that is wrong as a matter

 7   of law.

 8             In paragraph 230, Dr. Almeroth opines that

 9                                    Id., ¶ 230. Here again, Dr. Almeroth re-construes the claims. However,

10   neither the claims nor the Court’s construction requires multiple separate “encoders.” This re-construction

11   is again wrong as a matter of law. It is also contradicted by GoPro’s CEO Mr. Woodman who,

12

13                                        Dkt. No. 376-20 at GOPRO_140013.

14             GoPro also cites to Dr. Almeroth’s paragraph 232 as allegedly disclosing

15                                                          Opp. at 15. But in paragraph 232, he

16

17                                                    Dkt. No. 398-3, ¶ 232.

18                                                                                    Id.4

19                                                                          Id. And his discussion of Contour’s

20   validity arguments is irrelevant as matter of law. See, e.g., Baxter Healthcare Corp. v. Spectramed, Inc.,
21   49 F.3d 1575, 1583 (Fed. Cir. 1995) (for infringement, “[t]here is no requirement that the accused

22   device be nonobvious in light of the prior art” and obviousness arguments thus “go to validity of the

23
               4
               GoPro also discusses the Boland reference from the IPR. Opp. at 13–14. GoPro alleges Dr.
24   Almeroth’s “conclusion is consistent with the architecture disclosed in Boland that [Contour]
     distinguished as not ‘in parallel’ before the PTAB.” Id. at 13 (original emphasis). But validity
25   arguments cannot as a matter of law create a factual dispute as to infringement. Baxter Healthcare
26   Corp. v. Spectramed, Inc., 49 F.3d 1575, 1583 (Fed. Cir. 1995). Moreover, to the extent GoPro is
     arguing that its products operate the same way as the prior art, this is irrelevant as a matter of law
27   because practicing the prior art is not a defense to infringement. Tate Access Floors, Inc. v. Interface
     Architectural Resources, Inc., 279 F.3d 1357, 1365 (Fed. Cir. 2002) (“This court made unequivocally
28   clear in Baxter that there is no ‘practicing the prior art’ defense to literal infringement.”).
                                                          7
     CONTOUR’S REPLY ISO MOT. FOR SUMM. JUDGMENT OF INFRINGEMENT AND WILLFUL INFRINGEMENT
                                           CASE NO. 17-CV-04738-WHO
        Case 3:17-cv-04738-WHO Document 414 Filed 07/29/20 Page 11 of 18



 1   claims, not to whether an accused device infringes”).5

 2           GoPro also objects to discussion of “pre-processing” as not being recited in the claims. Opp. at

 3   15–16. But this is exactly the point: Contour is not arguing that any claim term specifically requires “pre-

 4   processing” occur in a certain manner. Just the opposite, Contour is arguing that the claim language does

 5   not preclude pre-processing of the video image data. GoPro’s repeated discussion of pre-processing steps

 6   in its product is therefore irrelevant to infringement. Thus, Dr. Almeroth’s opinion is not “the only one

 7   that makes sense because it takes into account                             .” Opp. at 16. To the contrary,

 8   Dr. Almeroth’s opinion relies on pre-processing steps that are neither recited in nor prohibited by claim 11

 9   (or the Court’s constructions), and as such his opinions do not present a factual dispute that would preclude

10   summary judgment.

11           Thus, although GoPro attempts to present its “in parallel” argument as a separate dispute, it is not.

12   The only dispute is the same as in the previous section, i.e., whether the image sensor data must be

13   unprocessed. As explained above, GoPro’s contention is based on an improper claim construction, never

14   raised during claim construction, and which is wrong as a matter of law. The Court should thus enter

15   summary judgment.

16                   3.      GoPro continues to advance claim constructions that are wrong as a

17                           matter of law and should be struck.

18           GoPro’s opposition effectively admits on four separate occasions that GoPro and its expert are

19   improperly engaging in claim construction.

20           First, GoPro admits that “Dr. Almeroth simply applies the plain language of the claims in view
21   of the Court’s claim construction and his understanding as a person of ordinary skill in the art.” Opp.

22   at 16. But Dr. Almeroth is not supposed to apply the “plain language . . . in view of the Court’s claim

23

24           5
               GoPro’s discussion of Dr. Hu’s references to “in parallel” in the context of validity (Opp. at
     13) are likewise irrelevant to infringement under Baxter. 49 F.3d at 1583. GoPro uses its discussion
25   of validity to accuse Contour of “attempt[ing] to eliminate the ‘in parallel’ requirement for the
26   purposes of evaluating infringement.” Opp. at 13. This contention is belied by Contour’s Motion,
     which expressly discusses the “in parallel” requirement and explains that there is no dispute of material
27   fact as to the parallel processing based on, inter alia,

28            See Dkt. No. 376-3 at 15–17; supra at 6.
                                                   8
     CONTOUR’S REPLY ISO MOT. FOR SUMM. JUDGMENT OF INFRINGEMENT AND WILLFUL INFRINGEMENT
                                     CASE NO. 17-CV-04738-WHO
        Case 3:17-cv-04738-WHO Document 414 Filed 07/29/20 Page 12 of 18



 1   construction and his understanding as a person of ordinary skill in the art”; he is supposed to apply the

 2   Court’s construction. Dynetix Design Solutions, Inc. v. Synposys, Inc., No. C11-5973 PSG, 2013 WL

 3   4537838, at *4 (N.D. Cal. Aug. 22, 2013) (“Any expert testimony must adhere to the court’s claim

 4   constructions and must not apply alternative claim constructions.”). GoPro never explains what it

 5   means to apply claim language “in view of” the Court’s construction or the knowledge of an ordinarily

 6   skilled artisan. This sort of vague, hedging language confirms that GoPro and its expert are not simply

 7   applying the claim construction itself. GoPro cannot make its non-infringement argument under the

 8   Court’s actual construction, so GoPro and its expert have been forced to reinterpret the already-

 9   construed claim language by misinterpreting the IPR record. This is improper and should be rejected.

10          Second, immediately following its statement that Dr. Almeroth applies the “plain language”

11   instead of the Court’s construction, GoPro cites the seminal claim construction case Phillips v. AWH

12   Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005). Opp. at 16. But, claim construction is the undisputed

13   province of the Court, not the expert or the jury. Every Penny Counts, Inc. v. Am. Express Co., 563

14   F.3d 1378, 13838 (Fed. Cir. 2009) (“the court’s obligation is to ensure that questions of the scope of

15   the patent claims are not left to the jury”). That GoPro would cite Phillips in support of its description

16   of Dr. Almeroth’s analysis confirms that Dr. Almeroth is improperly engaging in claim construction

17   rather than applying the Court’s construction.

18          Third, following its citation to Phillips, GoPro cites a case from this District stating that parties

19   may introduce evidence of the plain meaning “of terms not construed by the Court.” Id. (quoting

20   Apple, Inc. v. Samsung Elecs. Co., 12-cv-00630-LHK, 2014 WL 660857, at *3 (N.D. Cal. Feb. 20,
21   2014)) (emphasis added). But the “generate” term—the only term in dispute in this Motion—has been

22   construed. As such, GoPro’s citation to Apple confirms that it is actually trying to engage in improper

23   claim construction.

24          Fourth, GoPro states that “Dr. Almeroth’s non-infringement positions are based on the plain

25   language of the claims, as construed, that require the first and second image data streams be generated

26   in parallel (from the same source) from the video image data.” Opp. at 19. In support of this
27   proposition, GoPro expressly quotes the PTAB’s claim construction. Opp. at 19 (quoting Dkt. No.

28   399-3 at 17–18). Dr. Almeroth should not be applying the PTAB’s claim construction; he must apply
                                                         9
     CONTOUR’S REPLY ISO MOT. FOR SUMM. JUDGMENT OF INFRINGEMENT AND WILLFUL INFRINGEMENT
                                   CASE NO. 17-CV-04738-WHO
         Case 3:17-cv-04738-WHO Document 414 Filed 07/29/20 Page 13 of 18



 1   the Court’s construction. Dynetix, 2013 WL 4537838, at *4. GoPro’s admission that its expert is

 2   applying the claims “as construed,” apparently by not just the Court but also as Dr. Almeroth reads

 3   the PTAB, confirms the impropriety of Dr. Almeroth’s analysis and GoPro’s argument.

 4          Despite these admissions, GoPro attempts to defend its position by mischaracterizing Dr.

 5   Almeroth’s analysis as merely a “recitation of the IPR history.” Opp. at 17. This description is highly

 6   misleading. Dr. Almeroth’s analysis focuses almost exclusively on the construction of claims at the

 7   PTAB (or statements by Contour allegedly describing the meaning of the claims or of this Court’s

 8   constructions). For example, paragraph 86 of Dr. Almeroth’s report, which he incorporates by

 9   reference throughout his invalidity analysis (including paragraph 184, quoted in Opp. at 18) discusses

10   the PTAB’s decision after appeal including its “claim construction” and its statement that the claims

11   “require generation in parallel from the same source, i.e. ‘the video image data.’” Dkt. No. 398-3,

12   ¶ 86 (Dr. Almeroth’s original emphasis). The PTAB’s statements about its claim constructions are

13   simply irrelevant to any issue in this case. That Dr. Almeroth, and GoPro, continue to reference these

14   statements confirms that they are applying something other than this Court’s claim construction.

15          GoPro also claims Dr. Almeroth is merely identifying “inconsistencies,” but GoPro fails to

16   show that these statements actually identify any inconsistency. For example, GoPro argues no one

17   “                                                                      ” Opp. at 18 (quoting Dkt. No.

18   398-3, ¶ 184). But this is not an inconsistency. The Boland prior art reference discussed at the PTAB

19   does not state the format of its video streams (as H.264 or otherwise). The claims likewise are not

20   limited to H.264 streams, but cover any type of video streams. The mere fact that Dr. Hu’s
21   infringement analysis mentions a detail of the specific way GoPro’s product satisfies the claims (using

22   H.264 streams) that was not mentioned in the PTAB because that same specific detail was not

23   referenced in the prior art is not an inconsistency at all. Next, GoPro cites to paragraph 256 of Dr.

24   Almeroth’s report. Opp. at 18. But there he does not identify any actual inconsistency and appears to

25   be addressing his own personal, hypothetical interpretation of

26        , confirmed by the fact that he does not cite or quote any instance of Dr. Hu applying that
27   supposed formulation. Dkt. No. 398-3, ¶ 256. Finally, GoPro contends that Dr. Almeroth identifies

28   an inconsistency in Dr. Hu’s opinion that                                                       . Opp.
                                                       10
     CONTOUR’S REPLY ISO MOT. FOR SUMM. JUDGMENT OF INFRINGEMENT AND WILLFUL INFRINGEMENT
                                   CASE NO. 17-CV-04738-WHO
        Case 3:17-cv-04738-WHO Document 414 Filed 07/29/20 Page 14 of 18



 1   at 18–19. But a review of Dr. Hu’s opinion shows that she was not offering a claim construction

 2   opinion about what is required to satisfy the claims; instead, she described how the evidence showed

 3   that GoPro met this claim limitation. Dkt. No. 398-8, ¶¶ 391, 395. GoPro and its expert are the only

 4   ones attempting to make claim construction arguments (or identify claim construction

 5   “inconsistencies”), but claim construction is a legal matter and not a factual dispute that precludes

 6   summary judgment, nor an issue to be raised first in an expert report.

 7          As a last attempt to save Dr. Almeroth’s improper claim interpretations based on the IPR

 8   record, GoPro shifts blame to Contour and argues that Dr. Almeroth is merely “responding” to Dr.

 9   Hu’s “validity positions.” Opp. at 19–20. This is unequivocally false. Dr. Almeroth did not have Dr.

10   Hu’s validity positions at the time he issued his reports. Her validity report was served on June 16,

11   2020, months after Dr. Almeroth’s validity report (served Feb. 28, 2020) and 30 minutes after his non-

12   infringement report was served. Compare Exs. SS & TT.6 Dr. Almeroth could not “respond” to

13   opinions he had not yet seen. GoPro’s argument to the contrary continues an alarming pattern evinced

14   at Dr. Almeroth’s deposition where Dr. Almeroth repeatedly attributes his analysis as somehow

15   responding to analysis from Dr. Hu that he had not yet seen at the time of his reports. Compare Dkt.

16   No. 376-8 at 119:8–10 (Dr. Almeroth testifying that

17                                           ) with Ex. VV at 226:23–228:8 (Dr. Almeroth admitting that

18

19                                     ). GoPro and Dr. Almeroth continually misattribute hypothetical,

20   strawman opinions to Dr. Hu in order to justify GoPro’s wholly improper response to those strawman
21   opinions. The Court should reject GoPro’s attempt to re-construe the claims through Dr. Almeroth.

22          Finally, GoPro attempts to distinguish Contour’s case law. First, GoPro suggests that Dr.

23   Almeroth may opine on “the plain meaning” of “in parallel” because an expert “may provide opinions

24   regarding ‘how a person [sic] ordinary skill in the art would understand the plain and ordinary meaning

25   of the terms.’” Opp. at 20 (quoting Fujifilm Corporation v. Motorola Mobility LLC, No. 12-CV-03587-

26   WHO, 2015 WL 1265009, at *9 (N.D. Cal. Mar. 19, 2015)). But “in parallel” is not an unconstrued claim
27
            6
               Her infringement report did not mention the IPR record at all except in a single footnote
28   stating that the parties had agreed on the level of skill in the art. Ex. UU, ¶ 33 n.1.
                                                         11
     CONTOUR’S REPLY ISO MOT. FOR SUMM. JUDGMENT OF INFRINGEMENT AND WILLFUL INFRINGEMENT
                                          CASE NO. 17-CV-04738-WHO
        Case 3:17-cv-04738-WHO Document 414 Filed 07/29/20 Page 15 of 18



 1   term—it is part of the Court’s construction. Nothing in Fujifilm supports that Dr. Almeroth can further

 2   construe the Court’s construction by opining on the plain meaning of that construction. Id., at *7–11 (all

 3   disputed terms were previously unconstrued); see also Apple, 2014 WL 660857, at *3 (expounding on

 4   plain meaning only permissible for “terms not construed by the Court”).

 5          Next, GoPro argues that Dr. Almeroth’s opinions are distinct from MediaTek and Huawei

 6   because Dr. Almeroth allegedly “does not modify the plain and ordinary meaning” and does not “rely

 7   on the prosecution history.” Opp. at 21. The evidence shows otherwise. Dr. Almeroth’s arguments

 8   are based on the prosecution history, as GoPro concedes elsewhere. Opp. at 19 (stating “Dr.

 9   Almeroth’s non-infringement positions are based on the plain language of the claims, as construed”

10   and then quoting the PTAB’s construction). And his opinions on the claims are based on proposed

11   constructions that incorporate additional requirements not present in the claim language or this Court’s

12   construction (e.g., that the sensor data must be unprocessed). Thus, Dr. Almeroth’s opinions are based

13   on improper claim constructions and the Court should strike those opinions.

14                    4.    GoPro’s discussion of the Karma Passenger smartphone app is irrelevant.

15          At the outset of its motion, GoPro contends that Karma Passenger (one of GoPro’s three

16   smartphone applications) fails to satisfy several claim limitations that recite either “send[ing]” or

17   “receiv[ing]” data. Opp. at 4–5. GoPro references this contention only in its “Background” section

18   and fails to ever clearly ask the Court to deny summary judgment based on this single smartphone app

19   version-specific argument, and thus any such argument is waived. Id. Even if the Court considers it,

20   this argument is irrelevant and does not warrant denial of summary judgment.
21          With respect to the Karma Passenger application, Dr. Almeroth does not identify any of claim

22   11’s limitations in his report as disputed. See Dkt. No. 398-3, ¶¶ 165–66 (cited in Opp. at 5) (

23

24                                                                                 ). Nor could Dr. Almeroth

25   identify any unsatisfied claim limitations at his deposition. Dkt. No. 376-8 at 276:9–16 (Dr. Almeroth

26   admitting that                                                                      ). Thus, there is no
27   factual dispute between the experts as to whether any limitations are satisfied.

28          Moreover, GoPro itself fails to explain how claim 11, which recites “[a] portable, point of view
                                                        12
     CONTOUR’S REPLY ISO MOT. FOR SUMM. JUDGMENT OF INFRINGEMENT AND WILLFUL INFRINGEMENT
                                   CASE NO. 17-CV-04738-WHO
        Case 3:17-cv-04738-WHO Document 414 Filed 07/29/20 Page 16 of 18



 1   digital video camera, comprising,” could possibly be shown as not infringed by alleged differences

 2   between GoPro’s different smartphone applications. Even if the Court accepts GoPro’s self-serving

 3   (but technically inaccurate) characterization of the Karma Passenger app, the claim would still be

 4   infringed by the GoPro cameras because they “comprise” all the elements of claim 11 and are

 5   “configured to” satisfy the claim elements relating to sending or receiving data at least to GoPro’s

 6   other two smartphone apps (apps which GoPro does not dispute meet the “send[ing]” and “receiv[ing]”

 7   limitations anywhere in the Opposition). Thus, the Karma Passenger application is irrelevant to this

 8   motion and does not preclude summary judgment.

 9          B.      GoPro willfully infringes and the Court should grant summary judgment.

10          GoPro first argues that Contour’s Motion is “Inconsistent With The Law” allegedly because

11   Contour does not cite a case granting summary judgment post-Halo. Opp. at 22. But no case stands

12   for the proposition that summary judgment of willfulness is precluded per se. 7 Here, the facts

13   demonstrate willfulness and thus the Court should grant summary judgment.

14          Next, GoPro argues that Contour’s willfulness theory is untimely based on an inaccurate

15   characterization of Contour’s willfulness case as “post-suit.” Opp. at 22. GoPro admits it was added

16   to the Utah Action on January 5, 2015, and that Contour alleges knowledge at least as of January 5,

17   2015, in both the Complaint and in response to Interrogatory No. 11. Opp. at 3, 23; see also Dkt. 376-

18   15 at 203:10-15 (GoPro admits                                                                       ).

19   GoPro also admits that the Utah Action was voluntarily dismissed8 and this lawsuit was not filed until

20   November 30, 2015. Opp. at 3; Dkt. No. 1. Thus, GoPro admits pre-suit knowledge.
21          As to the specific date of that knowledge, GoPro served a deposition notice requesting a

22   corporate deponent on “[Contour’s] pre-suit communications with GoPro . . . .” Ex. WW, ¶ 26. Mr.

23   Mooney was designated on that topic, as he confirmed at his deposition. Ex. XX at 24:11–14.

24
            7
               GoPro’s footnote reference to the Read factors is inapposite. Opp. at 22–23 n.18. Read
25   governs enhanced damages after a determination of willfulness, not the substantive determination of
26   willfulness itself. Read Corp. v. Portec, Inc., 970 F.2d 816, 826 (Fed. Cir. 1992).
             8
               The filing of a complaint, though later voluntarily dismissed, can support defendant’s
27   knowledge of a patent for willful infringement. Click-To-Call Techs., LP v. Ingenio, Inc.,
     YellowPages.com, LLC, 899 F.3d 1321, 1335 (Fed. Cir. 2018), vacated and remanded on other
28   grounds, 810 F. App’x 881 (Fed. Cir. 2020) (dismissing for lack of appellate jurisdiction).
                                                        13
     CONTOUR’S REPLY ISO MOT. FOR SUMM. JUDGMENT OF INFRINGEMENT AND WILLFUL INFRINGEMENT
                                         CASE NO. 17-CV-04738-WHO
        Case 3:17-cv-04738-WHO Document 414 Filed 07/29/20 Page 17 of 18



 1   However, GoPro never asked him whether Contour provided notice of the patents before suit.9

 2   GoPro’s choice to not question Mr. Mooney cannot be used to contend that Contour’s theory is

 3   untimely. Had Mr. Mooney been asked, he would have testified in accordance with his declaration.

 4   Moreover, GoPro does not explain how pre-suit communications that involve GoPro could ever

 5   constitute any sort of unfair surprise. GoPro was a party to those communications and thus knew,

 6   even before this lawsuit, that Contour had provided notice of the patents in November 2014.

 7          Next, GoPro contends that Contour improperly relied on pre-issuance conduct. GoPro cites

 8   no case law suggesting this is improper per se. Under Halo, a flexible test considering “the particular

 9   circumstances of each case” governs. Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1933

10   (2016). The conduct Contour identified is highly probative, including Mr. Woodman’s stock sales

11   both pre-issuance (but post-notice in the file history that the patent would issue) and post-issuance

12   (including on Nov. 25 and Dec. 3, 2014, see Dkt. Nos. 374-15 & 374-16). GoPro’s copying of

13   Contour’s product, even though it occurred pre-issuance, also supports a finding of willfulness,

14   because after GoPro became aware of the Asserted Patents, it continued to make and sell the same

15   infringing design. Apple Inc. v. Samsung Electronics Co., Ltd., 258 F. Supp. 3d 1013, 1028 (N.D. Cal.

16   2017).10 In response, GoPro references

17                     Opp. at 24.

18   It was only later that GoPro was able to successfully copy Contour’s invention. Contrary to GoPro’s

19   representation, Dr. Hu did not admit “there is no evidence of copying” (Opp. at 25). Instead, she stated

20
            9
                GoPro’s complaint that Mr. Mooney’s declaration was not produced in fact discovery thus
21   rings hollow, especially given that GoPro was a party to the pre-suit communication with Mr. Mooney,
22   as evidenced at CONTOUR00182253–54 (Dkt. 376-9, Exhibit 7). Mr. Mooney was also asked and
     testified at his deposition about his involvement with the brokerage firm around the time when the
23   patents issued in November 2014, where he discussed
                                                         See Ex. XX at 166:9–169:13. While GoPro did not
24   ask him any follow-up questions about his pre-suit communications with GoPro at his deposition, Mr.
     Mooney is a fact witness with personal knowledge of the communications in question and he therefore
25   is plainly permitted to testify to those communications at trial despite GoPro’s strategic choice not to
26   question him about those communications at his deposition.
              10
                 GoPro mischaracterizes Finjan as allegedly precluding summary judgment. In Finjan, there
27   was no pre-suit knowledge (different from here), and even so, the court noted, “district courts are not
     bound by any rigid formula or set of factors.” Finjan, Inc. v. Cisco Sys. Inc., No. 17-CV-00072-BLF,
28   2017 WL 2462423, at *4 (N.D. Cal. June 7, 2017).
                                                        14
     CONTOUR’S REPLY ISO MOT. FOR SUMM. JUDGMENT OF INFRINGEMENT AND WILLFUL INFRINGEMENT
                                           CASE NO. 17-CV-04738-WHO
        Case 3:17-cv-04738-WHO Document 414 Filed 07/29/20 Page 18 of 18



 1   that

 2             Dkt. No. 398-7 at 189:18–190:1.

 3           Finally, GoPro contends that its defenses and IPR preclude summary judgment, but the IPR

 4   was unsuccessful on every claim and every ground. Moreover, GoPro’s contention that it had a “good

 5   faith belief that it did not infringe” is undermined by its arguments here (and its experts’) that rely on

 6   improper claim constructions rather than the Court’s constructions. GoPro’s choice to not implement

 7   an alternative that GoPro claims is trivially cheap and with no technical drawbacks confirms that

 8   GoPro’s conduct has been bad faith with respect to both its mischaracterization of its proposed non-

 9   infringing alternatives and its maintenance of defenses based on improper claim constructions.

10   III.    CONCLUSION

11           The Court should grant summary judgment that GoPro directly and willfully infringes claim 11 of

12   the ’954 patent.

13

14    Dated: July 29, 2020                             /s/ John R. Keville
                                                       John R. Keville (Pro Hac Vice)
15                                                     jkeville@winston.com
                                                       Dustin Edwards (Pro Hac Vice)
16                                                     dedwards@winston.com
                                                       William M. Logan (Pro Hac Vice)
17                                                     wlogan@winston.com
                                                       WINSTON & STRAWN LLP
18                                                     800 Capitol Street, Suite 2400
                                                       Houston, TX 77002-2925
19                                                     Telephone: (713) 651-2600
                                                       Facsimile: (713) 651-2700
20
                                                       David P. Enzminger (SBN 137065)
21                                                     denzminger@winston.com
                                                       Matthew R. McCullough (SBN 301330)
22                                                     mrmccullough@winston.com
                                                       WINSTON & STRAWN LLP
23                                                     275 Middlefield Road, Suite 205
                                                       Menlo Park, CA 94025-1203
24                                                     Telephone:    (650) 858-6500
                                                       Facsimile:    (650) 858-6550
25
                                                       Attorneys for Plaintiff
26                                                     CONTOUR IP HOLDING, LLC
27

28
                                                        15
     CONTOUR’S REPLY ISO MOT. FOR SUMM. JUDGMENT OF INFRINGEMENT AND WILLFUL INFRINGEMENT
                                   CASE NO. 17-CV-04738-WHO
